DETAILED ACTION
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-26, 28, drawn to a crop management apparatus.
Group II, claim(s) 27, drawn to a crop harvesting apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Group I
Claims 1-26 are directed to a crop harvesting apparatus. The feature of at least one selectively deployable fluid jet for severing the target plant item from its respective plant; at least one guard element for collecting fluid expended from the at least one selectively deployable fluid jet; and wherein the control unit outputs a control signal to deploy the at least one selectively deployable fluid jet at least in part based on the determined location of the target plant item; and wherein when the at least one selectively deployable fluid jet is in a deployed state, severance of the target plant item from its respective plant occurs at least in part based on movement of the prime mover is specific to this group of claims.

Claim 28 is directed to a crop harvesting apparatus. The feature of at least one selectively deployable paddle for imparting a force to the target plant item; and wherein the control unit outputs a control signal to deploy the at least one selectively deployable paddle at least in part based on the determined location of the target plant item; and wherein when the at least one selectively deployable paddle is in a deployed state, the force is imparted to the target plant item at least in part based on movement of the prime mover is specific to this claim.

Group II:

Claim 27 is directed to a crop harvesting apparatus. The feature of a cutter unit comprising a plurality of vertically extending elongate projections arranged such that a predetermined gap is formed between adjacent projections, each projection comprising at least one selectively deployable cutter for severing a target plant item from its respective plant; and wherein the gap between adjacent projections is set such that only a single target plant item can pass between the adjacent projections at any one time; wherein the control unit outputs a control signal to deploy the at least one selectively deployable cutter at least in part based on the determined location of the target plant item; and wherein when the at least one selectively deployable cutter is in a deployed state, severance of a target plant item occurs at least in part based on movement of the prime mover is specific to this claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 13, 2022